131 Nev., Advance Opinion 510,
                        IN THE SUPREME COURT OF THE STATE OF NEVADA


                THE STATE OF NEVADA,                                  No. 6491, LE
                Appellant,
                vs.
                MARIANN HARRIS,                                                    JUL 30 2015
                Respondent.                                                    TZ4Clp K. LINDEMAN
                                                                             CLERK NR SUP $4

                                                                             BY
                                                                                  CHI




                            Appeal from a district court order granting a prejudgMent
                motion for a new trial. Eighth Judicial District Court, Clark County; Abbi
                Silver, Judge.
                            Appeal is allowed to proceed.



                Adam Paul Laxalt, Attorney General, Carson City; Steven B. Wolfson,
                District Attorney, and Ryan J. MacDonald, Deputy District Attorney,
                Clark County,
                for Appellant.

                Philip J. Kohn, Public Defender, and Scott L. Coffee, Deputy Public
                Defender, Clark County,
                for Respondent.




                BEFORE THE COURT EN BANC.

                                                 OPINION

                By the Court, SAITTA, J.:
                            In this opinion, we consider whether this court has jurisdiction
                to review the State's appeal from an order granting a prejudgment motion

SUPREME COURT
      OF
    NEVADA


(0) I947A
                  for a new trial in a criminal matter. Because the plain language of NRS
                  177.015(1)(b) authorizes such an appeal, and because the unique policy
                  concerns identified in our decision in State v. Lewis, 124 Nev. 132, 136,
                  178 P.3d 146, 148 (2008), do not apply, we hold that this court has
                  jurisdiction to consider an appeal by the State from an order granting a
                  prejudgment motion for a new trial.
                                 FACTUAL AND PROCEDURAL HISTORY
                              On October 2, 2013, a jury returned verdicts finding
                  respondent Mariann Harris guilty of first-degree murder, child abuse and
                  neglect with the use of a deadly weapon, and two counts of child abuse and
                  neglect. Prior to sentencing, Harris filed a timely motion for a new trial,
                  which the district court granted. Pursuant to NRS 177.015(1)(b), the
                  State appealed from the order granting the motion for a new trial.
                  Because this court has held that NRS 177.015(1)(b) only permits appeals
                  from district court orders "resolving post-conviction motions for a new
                  trial," Lewis, 124 Nev. at 136, 178 P.3d at 148, we ordered the State to
                  show cause why the appeal should not be dismissed for lack of jurisdiction.
                                                DISCUSSION
                              The State argues that the Lewis holding is based on a
                  rationale that has no application to its right to appeal in a criminal case.
                  The State, therefore, requests this court to revisit Lewis as it relates to
                  appeals from orders granting prejudgment motions for a new trial.
                  The plain language of NRS 171015 allows for the State to appeal any
                  order granting a new trial
                              Whether NRS 177.015(1)(b) authorizes the present appeal is
                  an issue of statutory interpretation. "[W]hen the language of a statute is
                  plain, its intention must be deduced from such language, and the court
                  has no right to go beyond it." State v. Colosimo, 122 Nev. 950, 960, 142
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    .0
                    P.3d 352, 359 (2006) (internal quotations omitted). "[Plrovisions within a
                    statute must be interpreted harmoniously with one another in accordance
                    with the general purpose of [the] statute [1 and should not be read to
                    produce unreasonable or absurd results."     Washington v. State, 117 Nev.
735, 739, 30 P.3d 1134, 1136 (2001).
                                NRS 177.015(1)(b) provides, in relevant part, that any
                    aggrieved party, whether it is the State or the defendant, may appeal
                    "from an order of the district court. . . granting or refusing a new trial."
                    Thus, the plain language of NRS 177.015(1)(b) clearly authorizes an
                    appeal from an order granting a motion for a new trial and does not limit
                    the right to an appeal based on when the motion was filed or when the
                    order resolving it was entered.
                    State v. Lewis holds that NRS 177.015(1)(b) only authorizes appeals from
                    post-conviction motions for a new trial
                                This court has had a prior opportunity to consider the State's
                    right to appeal pursuant to NRS 177.015(1)(b) from a prejudgment order
                    granting relief. In Lewis, this court held that the State did not have a
                    statutory right to appeal from an order granting a presentence motion to
                    withdraw a guilty plea. 124 Nev. at 136, 178 P.3d at 148. In reaching this
                    decision, the court observed that NRAP 3A, which governs civil appeals,
                    used language similar to the provision in NRS 177.015(1)(b) regarding an
                    appeal from an order granting or refusing a new trial and that the
                    language in NRAP 3A had been interpreted to only allow for an appeal
                    from an order denying a post-judgment motion for a new trial. 124 Nev. at
                    135, 178 P.3d at 148. Noting these similarities and that this court had
                    treated a motion to withdraw a guilty plea as tantamount to a motion for a
                    new trial, the Lewis court stated that it saw no reason to construe the


SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1047A    Qes,
                  same language in NRS 177.015(1)(b) in an inconsistent manner. 124 Nev.
                  at 134-36, 178 P.3d at 147-48.
                               The court further determined that "compelling policy
                  justifications" supported a holding disfavoring appeals from intermediate
                  orders and for requiring a final judgment "before this court is vested with
                  jurisdiction."   Id. at 136, 178 P.3d at 148. Those policy justifications
                  include ensuring that there is a complete record for appellate review and
                  "promoting judicial economy by avoiding . . . piecemeal" review of
                  intermediate orders.    Id. at 136, 178 P.3d at 148 (internal quotations
                  omitted). Based on these policy justifications, this court held that,
                  "pursuant to NRS 177.015(1)(b), [it] has authority to review
                  determinations of the district court resolving post-conviction motions for a
                  new trial, as well as post-conviction motions that are the 'functional
                  equivalent' of a motion for a new trial" and determined that an order
                  granting a prejudgment motion to withdraw a guilty plea is not appealable
                  "because it is an intermediate order of the district court." Id. at 136, 137,
178 P.3d at 148, 149.
                               Lastly, the Lewis court addressed the State's argument that
                  by refusing to hear an appeal from a district court order granting a
                  presentence motion to withdraw, the State would be deprived of its right
                  to appellate review of an erroneous decision by the district court because
                  the State cannot appeal from an acquittal. 124 Nev. at 136-37, 178 P.3d at
                  149. The court noted that the district court has "vast discretion" in the
                  grant or denial of a presentence motion to withdraw a guilty plea and
                  found that the State "generally suffers no substantial prejudice" when a
                  motion to withdraw a guilty plea is granted because "[t]he State may
                  proceed to trial on the original charges or enter into a new plea bargain

SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    re
                   with the defendant." Id. at 137, 178 P.3d at 149. Therefore, the court did
                   not find the State's argument to be compelling. Id.
                               Thus, the rationale behind Lewis is that despite its plain
                   language, NRS 177.015(1)(b) does not include intermediateS orders, which
                   it describes as any order entered before a judgment of conviction, because
                   that would be inconsistent with the final judgment rule and the policy
                   reasons supporting that rule. However, this rationale is less persuasive
                   when applied to the unique policy considerations regarding presentencing
                   orders granting a new trial in criminal cases and when considering the
                   different effects of granting a motion to withdraw a guilty plea versus
                   granting a motion for a new trial.
                         The unique policy rationale regarding presentence orders granting a
                         new trial in a criminal case shows that NRS 177.015(1)(b) should be
                         interpreted differently than NRAP 3A(b)(2)
                               In Lewis, the State argued, as it does here, that precluding the
                   appeal would leave the State without a remedy when a motion is granted
                   before judgment. 124 Nev. at 136-37, 178 P.3d at 149. In rejecting this
                   argument, the Lewis court used a policy rationale that is specific to a
                   motion to withdraw a guilty plea and inapplicable to a motion for a new
                   trial. Id. at 137, 178 P.3d at 149. The Lewis court's primary focus was on
                   the "vast discretion" that the district court has in deciding a motion to
                   withdraw a guilty plea and the idea that the State suffers "no substantial
                   prejudice" when a prejudgment motion to withdraw a guilty plea is
                   granted because it "may proceed to trial on the original charges or enter
                   into a new plea bargain." Id. But in focusing on considerations that are
                   specific to a prejudgment motion to withdraw a guilty plea, the court lost
                   sight of the appeal provision's context—a motion for a new trial. In that
                   context, the district court has discretion in deciding the motion, but that

SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A    400
                discretion is not as "vast" as with a prejudgment motion to withdraw a
                guilty plea, which may be granted for any reason that is fair and just.   See
                State v. Second Judicial Dist. Court, 85 Nev. 381, 385, 455 P.2d 923, 926
                (1969) ("The granting of the motion to withdraw one's plea before
                sentencing is proper where for any substantial reason the granting of the
                privilege seems 'fair and just"); see also NRS 176.165. While this court
                suggested it would be a "rare circumstance[ [" when the State could assert
                that a district court "has exceeded the broad boundaries of judicial
                discretion in allowing a defendant to withdraw a plea before sentencing,"
                Lewis, 124 Nev. at 137, 178 P.3d at 149, it is significantly more likely that
                the State can demonstrate that a district court exceeded its discretion in
                granting a motion for a new trial, particularly given the potential injustice
                if the defendant obtains an acquittal following an improvidently granted
                new trial. And the prejudice to the State is far more substantial when a
                motion for a new trial is granted—the significant time and resources
                expended to conduct the first trial are wasted.
                            These interests outweigh the policy justifications that this
                court relied upon in Lewis to preclude the State from appealing a
                prejudgment order granting a new trial. The efficiency of the final
                judgment rule loses some weight when put against the costs, both
                financial and societal, of an improvidently granted new trial. In this
                respect, there is no valid reason to distinguish between an order granting
                a new trial that is entered before final judgment (not appealable after
                Lewis) and one entered after final judgment (appealable).
                            We therefore hold that because Lewis eliminates an appeal
                that the Legislature plainly afforded the State and because the rationale
                in Lewis is inapplicable to orders granting prejudgment motions for a new

SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
                trial, Lewis is overruled to the extent that it would not permit an appeal
                by the State from an order granting a prejudgment motion for a new trial.
                Lewis is not overturned in situations of an appeal of an interlocutory order
                denying a motion for a new trial
                            We do not, however, extend our holding to authorize a
                defendant to appeal from a prejudgment order denying a motion for a new
                trial. A prejudgment order denying a motion for a new trial is an
                intermediate order that can be reviewed on appeal from the judgment of
                conviction. See NRS 177.045. Thus, concluding that NRS 177.015(1)(b)
                does not authorize an appeal from a prejudgment order denying a motion
                for a new trial will not eliminate a defendant's right to challenge the
                order; rather, it merely mandates how and when a defendant may
                challenge the order. In contrast, allowing a defendant to appeal from
                intermediate orders would cause confusion in the district court about its
                jurisdiction to proceed with sentencing and entry of the judgment, which
                could cause extensive, unnecessary delay in both. Thus, the policy
                considerations expressed in Lewis remain valid in that context, and we
                hold that Lewis should remain undisturbed as it applies to orders denying
                a prejudgment motion for a new trial.
                                              CONCLUSION
                            Because the plain language of NRS 177.015(1)(b) clearly
                authorizes an appeal from a prejudgment order granting a motion for a
                new trial and the Lewis rationale does not apply to a State's appeal in the
                criminal context from an order granting a motion for a new trial, we
                overrule Lewis to the extent that it prohibits the State from pursuing its




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                 statutory right to appeal a prejudgment order granting a motion for a new
                 trial. Therefore, we hold that this court has jurisdiction to hear the State's
                 appeal of the district court's order granting Harris's motion for a new trial.




                                                                                      J.
                                                         Saitta


                 We concur:


                                              ,   C.J.
                 Hardesty


                      lost.A0
                 Parraguirre




                    ---
                    —
                 Cherry



                 Gibbons



                 Pickering




SUPREME COURT
        OF
     NEVADA
                                                          8
(01 1947A    e